Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/2022.
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites “purging fuel” in lines 1 and 2 and should recite “purging the fuel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 7-10, 12-15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a heated flow of gas”.  It is unclear if this refers to the “flow of gas” recited in base claim 1 or a different element.  Clarification is required.  Claims 4 and 7-10 have the same issue and also require clarification.
Claim 2 recites “a temperature greater than about 500 degrees Fahrenheit and less than about 1200 degrees Fahrenheit”.  The original specification describes in paragraph 30 “Accordingly, a value modified by a term or terms, such as "about," "approximately," and "substantially," are not to be limited to the precise value specified. In at least some instances, the approximating language may correspond to the precision of an instrument for measuring the value, or the precision of the methods or machines for constructing or manufacturing the components and/or systems. For example, the approximating language may refer to being within a 10 percent margin.”  It appears that “about 500 degrees Fahrenheit” could include different values depending on the precision of the instrument measuring the temperature, which would lead to the claim being infringed upon at say 490 degrees Fahrenheit when measured with on temperature measurement instrument but not be infringed upon at the same temperature measured with a different temperature measurement instrument.  Clarification is required.  Claims 7, 9 and 10 have the same issue with regard to “about” and similarly require further clarification.
Claim 12 recites “a deposit”.  It is unclear if this refers to the deposit if this refers to the deposit recited in base claim 1 or a separate element.  Clarification is required.  Claims 14 and 15 have the same issue and also require further clarification.
Claim 23 recites “the pressurized gas source”.  There is insufficient antecedent basis for this limitation.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Erikson et al. (US 2018/0149038).
Regarding claim 1, Erikson discloses a method of repairing a component (Fuel air mixers in 96 in figure 3) of a gas turbine engine (Figure 1) in situ (paragraph 5 describes rotating the engine, i.e. not breaking it down before the cleaning operation), the component comprising a deposit (paragraph 31), the method comprising: 
directing an insertion tube (Figure 3, 110) into an interior (combustion chamber 94) of the gas turbine engine such that a distal end of the insertion tube (part of tube within combustion chamber 94) is positioned proximate the component (see figure 3); and 
providing a flow of gas (paragraph 38 describes using a heated foam detergent and foam is comprised of gas trapped in liquid) through the insertion tube to heat the component (paragraph 38 describes the foam as heated and would thus heat the gas turbine engine components, which is not in operation during the cleaning operation as described in paragraph 7).
Regarding claim 3, Erikson discloses wherein the component of the gas turbine engine is at least one of: a fuel conveying component, an oil conveying component, a spraybar of an augmentor, a fuel nozzle, or a fuel nozzle swirler (fuel air mixer 96 is a fuel conveying component).
Regarding claim 6, Erikson discloses wherein directing the insertion tube into the interior of the gas turbine engine comprises directing the insertion tube into the interior of the gas turbine engine while the component is installed within the gas turbine engine and the gas turbine engine is not operating (paragraph 7 describes the wash system using a turning assembly to rotate the engine, i.e. the engine is not operating).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Erikson et al. (US 2018/0149038) in view of Burkhard et al. (US Patent 5,408,970).
Regarding claims 4 and 5, Erikson discloses wherein the component of the gas turbine engine is a fuel conveying component (fuel air mixer 96 is a fuel conveying component).  
Erikson is silent on purging fuel from the fuel conveying component, in situ, utilizing a pressurized gas prior to providing the heated flow of gas through the insertion tube.
Burkhard teaches purging fuel from the fuel conveying component, in situ utilizing a pressurized gas (Burkhard teaches purging the fuel with pressurized air during engine shutdown in the Abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Erikson’s invention to include purging fuel from the fuel conveying component, in situ utilizing a pressurized gas, prior to providing the heated flow of gas through the insertion tube (Burkhard teaches purging the fuel during shutdown, which is before the cleaning operation of Erikson can be started) in order to prevent coking as suggested and taught by Burkhard in col. 4, ll. 29-33.
Regarding claim 21, Erikson discloses a method of repairing a fuel conveying component (Fuel air mixers in 96 in figure 3) of a gas turbine engine (Figure 1) in situ (paragraph 5 describes rotating the engine, i.e. not breaking it down before the cleaning operation), the fuel conveying component comprising a deposit (paragraph 31), the method comprising: 
directing an insertion tube (Figure 3, 110) into an interior (combustion chamber 94) of the gas turbine engine such that a distal end of the insertion tube (part of tube within combustion chamber 94) is positioned proximate the fuel conveying component (see figure 3); and 
providing a heated flow of gas (paragraph 38 describes using a heated foam detergent and foam is comprised of gas trapped in liquid) through the insertion tube to heat the deposit on the fuel conveying component (paragraph 38 describes the foam as heated and would thus heat the gas turbine engine components and any deposits thereon, which is not in operation during the cleaning operation as described in paragraph 7).
Erikson is silent on purging fuel from the fuel conveying component, in situ, prior to providing the heated flow of gas through the insertion tube.
Burkhard teaches purging fuel from the fuel conveying component, in situ (Burkhard teaches purging the fuel with pressurized air during engine shutdown in the Abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Erikson’s invention to include purging fuel from the fuel conveying component, in situ, prior to providing the heated flow of gas through the insertion tube (Burkhard teaches purging the fuel during shutdown, which is before the cleaning operation of Erikson can be started) in order to prevent coking as suggested and taught by Burkhard in col. 4, ll. 29-33.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erikson et al. (US 2018/0149038) in view of Norton et al. (US 2019/0054638).
Regarding claim 11, Erikson discloses all the essential features of the claimed invention except wherein the insertion tube is a selectively rigid tube, and wherein directing the insertion tube into the interior of the gas turbine engine comprises directing the insertion tube into the interior of the gas turbine engine while in a flexible position and subsequently moving the insertion tube to a rigid position.
Norton teaches wherein the insertion tube is a selectively rigid tube (paragraph 6 describes a hyper-redundant manipulator, i.e. the insertion tube, has actuators with locking mechanisms, which can be rigid when locked and flexible when not locked) and wherein directing the insertion tube into the interior of the gas turbine engine comprises directing the insertion tube into the interior of the gas turbine engine while in a flexible position (paragraphs 70 and 71 describe locking and unlocking the mechanisms, i.e. in a flexible position, to put the device in position) and subsequently moving the insertion tube to a rigid position (paragraph 72 describes locking all the locking mechanisms, i.e. in a rigid position, to hold the tube in static in use).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Erikson’s invention to include wherein the insertion tube is a selectively rigid tube, and wherein directing the insertion tube into the interior of the gas turbine engine comprises directing the insertion tube into the interior of the gas turbine engine while in a flexible position and subsequently moving the insertion tube to a rigid position in order to provide repair in difficult to access areas as suggested and taught by Norton in paragraph 4.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Erikson et al. (US 2018/0149038) in view of Burkhard et al. (US Patent 5,408,970), and further in view of Norton et al. (US 2019/0054638).
Regarding claim 22, Erikson discloses all the essential features of the claimed invention except wherein the insertion tube is a selectively rigid insertion tube movable between a flexible position and a rigid position.
Norton teaches wherein the insertion tube is a selectively rigid insertion tube movable between a flexible position and a rigid position (paragraph 6 describes a hyper-redundant manipulator, i.e. the insertion tube, has actuators with locking mechanisms, which can be rigid when locked and flexible when not locked).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Erikson’s invention to include wherein the insertion tube is a selectively rigid insertion tube movable between a flexible position and a rigid position in order to provide repair in difficult to access areas as suggested and taught by Norton in paragraph 4.
Allowable Subject Matter
Claims 2, 7-10, 12-15 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art of record, either alone or in combination, fails to teach and/or anticipate, providing a heated flow of gas through the insertion tube at a temperature greater than about 500 degrees Fahrenheit and less than about 1200 degrees Fahrenheit as required by claim 2, directing a heated flow of gas through the insertion tube and onto or into the component to pyrolize a carbonaceous deposit as required by claim 7, providing the flow of gas through the insertion tube comprises providing a heated flow of gas through the insertion tube according to a ramp-up temperature schedule as required by claim 8, providing a flow of flammable gas through the insertion tube and igniting the flammable gas to burn a deposit on the component, in the component or both or pyrolyze the deposit on the component, in the component or both as required by claim 12, and the gas heater configured to heat a flow of gas from the pressurized gas source to a temperature of at least 500 degrees Fahrenheit and up to about 1500 degrees Fahrenheit as required by claim 23.
Claims dependent thereon inherit the allowable subject matter of their respective base claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741